Case 2:18-cv-06091-GW-SK Document 25-2 Filed 12/13/18 Page 1 of 3 Page ID #:230




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
         A Limited Liability Partnership
   2     Including Professional Corporations
       CARLO F. VAN DEN BOSCH, Cal. Bar No. 185207
   3   cvandenbosch@sheppardmullin.com
       GAZAL POUR-MOEZZI, Cal. Bar No. 285932
   4   gpour-moezzi@sheppardmullin.com
       650 Town Center Drive, 4th Floor
   5   Costa Mesa, California 92626-1993
       Telephone: 714.513.5100
   6   Facsimile: 714.513.5130
   7 Attorneys for Defendants
     MARYELLIS BUNN, and
   8 1AND8 INC., dba MUSEUM OF ICE
     CREAM
   9
  10                              UNITED STATES DISTRICT COURT
  11              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  12
  13 PRETTY IN PLASTIC, INC., a                    Case No. 2:18-cv-06091-GW (SKx)
     California corporation,
  14                                               DECLARATION OF GAZAL
                  Plaintiff,                       POUR-MOEZZI IN SUPPORT OF
  15                                               MOTION TO DISMISS FAC
           v.
  16                                               Date: January 24, 2019
     MARYELLIS BUNN, an individual;                Time: 8:30 a.m.
  17 and1AND8 INC., a Delaware                     Crtrm.: 9D
     corporation dba MUSEUM OF ICE
  18 CREAM,                                        The Hon. George H. Wu
  19                      Defendants.
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                Case No. 2:18-cv-06091-GW (SKx)
       SMRH:488717636.1                   POUR-MOEZZI DECLARATION ISO MOTION TO DISMISS FAC
Case 2:18-cv-06091-GW-SK Document 25-2 Filed 12/13/18 Page 2 of 3 Page ID #:231




   1                          DECLARATION OF GAZAL POUR-MOEZZI
   2           I, Gazal Pour-Moezzi, declare as follows:
   3           1.         I am an attorney duly admitted to practice before this Court. I am an
   4 associate with Sheppard Mullin Richter & Hampton LLP, attorneys of record for
   5 Defendants 1AND8 Inc. dba Museum of Ice Cream (“MOIC”) and Maryellis Bunn
   6 (collectively, “Defendants”). If called as a witness, I could and would competently
   7 testify to all facts within my personal knowledge except where stated upon
   8 information and belief.
   9           2.         On December 6, 2018, and pursuant to Civil Local Rule 7-3, I met and
  10 conferred by telephone with Connor Lynch of Lynch LLP, counsel of record for
  11 plaintiff Pretty in Plastic, Inc. (“Plaintiff”) regarding the substance of Defendants’
  12 Motion to Dismiss. During this conversation, Mr. Lynch and I discussed each of
  13 Plaintiff’s claims, as well as the grounds for Defendants’ Motion to Dismiss.
  14 Notwithstanding this conversation, Plaintiff declined to withdraw or amend its
  15 claims.
  16           3.         Attached as Exhibit A is a true and correct copy of the December 8,
  17 2017 article from Coveteur titled “How The Museum Of Ice Cream Became One Of
  18 The Most Instagrammed Spaces In The Country,” which was printed online from
  19 Coveteur’s website at http://coveteur.com/2017/12/08/maryellis-bunn-museum-ice-
  20 cream-founder/. This article is referenced in paragraph 32 of the FAC.
  21           4.         Attached as Exhibit B is a true and correct copy of the Non-Disclosure
  22 Agreement (“NDA”) entered into between MOIC and Plaintiff in November 2016.
  23 The NDA is referenced in paragraphs 14-16, 47-51, and 57 of the FAC.
  24           5.         Attached as Exhibit C is a true and correct copy of a picture of the
  25 Rainbow Room exhibit in MOIC’s San Francisco location. In addition, a picture of
  26 the Rainbow Room can be seen on page 8 of Exhibit A. This room is referenced
  27 throughout the FAC, including in paragraphs 19, 24, and 26-27.
  28

                                                     -1-             Case No. 2:18-cv-06091-GW (SKx)
       SMRH:488717636.1                        POUR-MOEZZI DECLARATION ISO MOTION TO DISMISS FAC
Case 2:18-cv-06091-GW-SK Document 25-2 Filed 12/13/18 Page 3 of 3 Page ID #:232




   1           I declare under penalty of perjury that the foregoing is true and correct.
   2 Executed on this 13th day of December, 2018 at Costa Mesa, California.
   3
   4                                                 By: ___/s/ Gazal Pour-Moezzi_____
                                                            GAZAL POUR-MOEZZI
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                  -2-             Case No. 2:18-cv-06091-GW (SKx)
       SMRH:488717636.1                     POUR-MOEZZI DECLARATION ISO MOTION TO DISMISS FAC
